MARTIN, J.,
dissenting.
I do not agree with my colleagues that the language “filaments, yarns, threads * * *” as used in paragraph 1529(a) of the Tariff Act of 1930, is not limited to natural filaments, yarns or threads.
It seems to me that unless it is so limited the word “or” in the phrase “or rayon or other synthetic textile” in paragraph 1529(a), would have no significance. Furthermore, if the majority is correct, paragraph 1313 becomes inoperable as a limiting provision since, even though that paragraph limits “rayon or other synthetic textile” to cellulose materials wherever these words are used in the Tariff Act of 1930, the majority says, in effect, that so long as the synthetic textile under consideration is made up of filaments, yarns or threads it is not limited by paragraph 1313.
Further, it should be noted that in referring to synthetic material Congress in paragraph 1313 used the words “filaments, fibers, bands, strips, or sheets” not “filaments, yams or threads” as in paragraph 1529(a). This difference in and of itself shows that Congress had different kinds of merchandise in mind when it used different language to express its intent.
I do not see how United States v. Veit, Son & Co., 8 Ct. Cust. Appls. 290, T.D. 37540, supports the majority view. The opinion does not say that the words in question are not limited to natural material and at the time that this opinion was rendered the pertinent provisions were so different from those of the Tariff Act of 1930 that one can draw either conclusion from the opinion in that case. This is borne *29out by the fact that both the majority and the dissenting opinions of the Customs Court in the case at bar relied upon the Veit case. However, it should be pointed out that paragraph 358 of the Tariff Act of 1913, which is the predecessor of 1529(a) and is discussed in the Veit case, reads: “* * * and all lace articles of -whatever yams, threads or filaments composed; * * *” whereas “whatever” is not found in 1529(a).
It is interesting to note that the 85th Congress amended paragraph 1313 so that it now includes nylon articles. If the majority’s interpretation is correct such Congressional action would have been unnecessary.